Title: John Adams to the Marquis de Lafayette, 31 Jan. 1786
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              My dear Marquis—
            
            

              Grosvr. square

               Jany. 31. 1786—
            
          

          I send you by Mr. Jay, all the writings
            which have fallen in my Way, against the slave trade—I mentioned your Desire to read,
            whatever you could find upon that subject to Mr. Granville
            Sharp who requests your acceptance of what he has written upon that subject—you may not
            Know the Character of this Gentleman—He is the Grand son of the famous archbishop sharp,
            very amiable & benevolent in his Disposition, and a voluminous writer, but as
            Zealously attached to Episcopacy & the Athenasian Creed as he is to vivil
            & religious Liberty—a mixture which in this Country is not common—By the late
            advises from America—Retaliation & Navigation Acts are the words, every where
            but these retaliations will be confined to those Nations who have no Commercial Treaties
            with us at least, if not to G. Britain alone, the Massts.
            have alterd their act so as to make it unobjectionable to france & Holland,
            which I am very glad to hear—Rhode Island has made a Navigation act against England as
            strong as those of Massachusetts & New Hampshire—
          Mr. Jay the Bearer of this I beg to
            introduce to you— —He desires to go in a french ship to the East Indies, to promote the
            trade between the U. States & those Countries—His Father is a Refugee, but he is
            an American, and means well as I believe to our Country, any assistance you may give
            him, will much oblige him.
          The Massachusetts have given a Bounty upon whale oil, white and
            brown Sperma Cœti oil, as well as the Common train oil, which together with Boylstones
            successfull adventure and Barretts Contract will soon introduce a brisk trade between
            Boston and France, By the renovation of the newfoundland Bill you see the skill and
            Industry with which this Country is playing its Commerce into the hands of
              Your Nation, who I hope will not loose the oppertunity of taking advantage
            of it, by cultivating the trade in all its Branches—the present moments are
            precious—
          You see how things are going in the East Indies and if your
            Countrymen are as deep Politicians as I think them, they will invite the Americans to
            that Quarter by all means. last week a ship was insured at Lloyds Coffee House from
            Bengal to Rhode Island. The trade between the U. States and the East Indies is spreading
            fast—and all Nations except the English are fond of encouraging it, for very obvious
            Reasons,
          The English only have any thing to loose, all the rest have
            something to gain by it.
          I am &c

          
            
              J. A—
            
          
        